              UNITED STATES DISTRICT COURT
             CENTRAL DISTRICT OF CALIFORNIA




PS FUNDING, INC.,                         CV 19-7724 DSF (GJSx)
      Plaintiff,
                                          Order to Show Cause re
                  v.                      Dismissal for Lack of Subject
                                          Matter Jurisdiction
ICG CAPITAL, LLC,
       Defendant.




   Plaintiff filed a complaint in this Court on the basis of diversity
jurisdiction. However, neither the citizenship of the plaintiff
corporation nor the defendant LLC1 is properly pleaded.
Therefore, Plaintiff is ordered to file an amended complaint, with
a redlined version sent to the chambers e-mail inbox, no later than
November 4, 2019 correcting the jurisdictional allegations.
Failure to allege subject matter jurisdiction adequately will result
in the case being dismissed without prejudice.

    IT IS SO ORDERED.


Date: 10/21/2019                          ___________________________
                                          Dale S. Fischer
                                          United States District Judge


1See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir.
2006) (limited liability company is a citizen of the states of which each of its
members is a citizen).
